J. S52030/16


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

S.E.D.                                  :    IN THE SUPERIOR COURT OF
                                        :          PENNSYLVANIA
                  v.                    :
                                        :
G.D.M.,                                 :          No. 53 EDA 2016
                                        :
                       Appellant        :


              Appeal from the Order Entered December 7, 2015
            in the Court of Common Pleas of Philadelphia County
               Domestic Relations Division at No. #0C0513395


BEFORE: FORD ELLIOTT, P.J.E., STABILE AND STRASSBURGER,* JJ.


DISSENTING MEMORANDUM STATEMENT BY FORD ELLIOTT, P.J.E.:
FILED NOVEMBER 18, 2016

     I respectfully dissent. I would remand to the trial court to make a final

custody determination utilizing the 23 Pa.C.S.A. § 5328 factors.      Clearly,

Mother did not voluntarily agree to any custody arrangement; rather, she

believed this was the best deal she could get from Father. However, it was

not up to Father to make this determination. It was for the trial court when

Mother obviously expressed her inability to deal with Father. To date, there

has never been a final determination as to why a physical and legal change

of custody was made in this case. This is the basis of Mother’s appeal.




* Retired Senior Judge assigned to the Superior Court.